Citation Nr: 1119720	
Decision Date: 05/23/11    Archive Date: 06/06/11

DOCKET NO.  07-36 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for right knee patellofemoral pain syndrome (right knee disorder).

2.  Entitlement to service connection for left knee patellofemoral pain syndrome 
(left knee disorder).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William Alan Nelson II, Associate Counsel



INTRODUCTION

The Veteran, who is the Appellant, served on active duty from August 1983 to November 2006.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, as part of the Benefits Delivery at Discharge (BDD) program.  The purpose of the BDD program is to help ensure a smooth transition from military to civilian status by allowing service members to file pre-discharge claims for disability compensation with VA.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claim on appeal has been accomplished.

2.  Symptoms of a right knee disorder were not chronic in service.

3.  Symptoms of a right knee disorder have not been continuous since service separation.

4.  The Veteran's current right knee disorder is not related to his active service.

5.  Symptoms of a left knee disorder were not chronic in service.

6.  Symptoms of a left knee disorder have not been continuous since service separation.

7.  The Veteran's current left knee disorder is not related to his active service.



CONCLUSIONS OF LAW

1.  A right knee disorder was not incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010).

2.  A left knee disorder was not incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. 
§ 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  The notice included provisions for disability ratings and for the effective date of the claim.

In a pre-discharge/BDD notice letter dated in May 2006, VA notified the Veteran of the information and evidence needed to substantiate and complete his underlying claims for service connection, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The letter also generally advised the Veteran to submit any additional information in support of his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claim.  Relevant in-service and post-service treatment reports are of record and the Veteran was afforded a VA contract examination as part of his participation in the BDD program.  The RO also obtained a VA examination in 
May 2007 and an addendum opinion in March 2008.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinion/findings obtained in this case are adequate, as the opinion is predicated on a full reading of the private and VA medical records in the Veteran's claims file.  The VA nexus opinion provided considers all of the pertinent evidence of record, to include service treatment records, VA treatment records, and the statements of the Veteran, and provides a complete rationale for the opinion stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service records, post-service VA and private treatment records, VA joints examinations, and the Veteran's statements.  

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 
2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").



Service Connection for Right Knee Disorder

The Veteran contends that he suffers from a right knee disorder due to training in service.  He further contends that he has suffered from continuous right knee pain since service.  

After a review of all the evidence of record, lay and medical, the Board finds that the weight of the evidence demonstrates that right knee disorder symptoms were not chronic in service.  In an April 2006 service treatment record, the Veteran reported bilateral knee pain that had been present for ten years.  The service examiner reported no bilateral knee swelling, locking, or trauma.  The Veteran was advised to use Motrin for the pain.  However, the Veteran's service treatment records indicate that his right knee problems resolved with treatment.  The Veteran was not placed on permanent profile or restriction in service because of a right knee injury.  

The Veteran filed his claim for service connection for right knee disorder as part of VA's BDD program.  He underwent a VA examination in June 2006, approximately five months before his separation from active duty.  The Veteran reported a right knee injury incurred while performing daily military duties and bilateral knee pain that began in 1998.  The Veteran reported symptoms of weakness, stiffness, swelling, and lack of endurance.  The June 2006 VA examiner reported full range of motion (ROM) of the right knee.  The VA examiner also reported X-rays of the right knee were within normal limits, without evidence of a fracture, and opined that the Veteran did not have a right knee disorder.  

The July 2006 service separation clinical evaluation does not note any findings of a right knee disorder, indicating as normal the "lower extremities."  In the July 2006 separation examination "Report of Medical History," the Veteran reported bilateral knee pain that began in 1998; however, the clinical examination at service separation does not reflect a diagnosis of a right knee disorder.  A September 2006 service retirement examination reported no musculoskeletal symptoms.  As noted above, an injury incurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

The Board next finds that the weight of the evidence demonstrates that a right knee disorder has not been continuous since service separation in November 2006.  As indicated, at the July 2006 service separation examination, the Veteran's right leg was clinically evaluated as normal and the September 2006 service retirement examination reported no musculoskeletal symptoms.  VA treatment records dated from December 2006 to March 2007 were negative for complaints or treatment of the right knee.  A March 2007 VA radiological report reflected a well-healed fracture in the proximal shaft of the right fibula, but noted no abnormalities in either knee.  In the May 2007 VA joint examination, the Veteran reported bilateral knee pain that was exacerbated by exercise.  The VA examiner reported right knee flexion of 115 degrees, with pain, and reported patellar grinding.  The VA examiner also reported pain on repetitive use, but that there was no change of ROM.  X-rays of the right knee were normal.  The VA examiner diagnosed bilateral patellofemoral pain syndrome (PPS).  

With regard to the Veteran's assertions, including the May 2007 VA joint examination report history, that right knee disorder began in service and that his right knee symptoms have continued while in service and following service, the Board finds that, while the Veteran is competent to report the onset of his right knee disorder symptoms, his recent report of chronic right knee disorder symptoms in service and continuous symptoms since service is outweighed by the other lay and medical evidence of record, and is not credible.  See Charles v. Principi, 16 Vet. App. 370 (2002).  The Board finds that the Veteran's statements as to right knee disorder symptoms in service and continuous right knee disorder symptoms after service are not credible because they are outweighed by other evidence of record that includes the June 2006 BDD VA examination that reported normal right knee with full ROM, clinical evaluation at the July 2006 discharge examination that reported normal "lower extremities," the September 2006 retirement examination that found no musculoskeletal symptoms, VA treatment records dated from December 2006 to March 2007 that were negative for complaints or treatment of the right knee, and a March 2007 VA X-ray that reported a healed fracture of the right fibula, but no other abnormalities seen in either knee.  

The Board further finds that the weight of the evidence demonstrates that the Veteran's current right knee disorder is not related to his active service.  In the 
May 2007 VA joint examination and March 2008 addendum, the Veteran reported bilateral knee pain.  The examination report reflects a diagnosis of bilateral PPS.  The VA examiner opined that, based on the available evidence and review of the claims file, the Veteran's right knee disorder was less likely than not (less than a 50/50 probability) caused by or the result of active military service.  

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

The May 2007 VA joints opinion, with the corresponding March 2008 addendum, is competent and probative medical evidence because it is factually accurate and supported by an adequate rationale as the examiner was informed of the pertinent evidence, including the Veteran's contentions of right knee pain since 1998.  The VA examiner reviewed the claims file and fully articulated the opinion.

Based on the weight of the evidence, there is no credible evidence of a relationship between the Veteran's current right knee disorder and active military service.  The only nexus opinion on file, in May 2007 with an addendum in March 2008, which included a review of the claims file, weighs against the claim.  Therefore, the Board finds that that the lay and medical evidence that is of record weighs against the claim for service connection for right knee disorder, and outweighs the Veteran's more recent contentions regarding in-service right knee disorder symptoms and post-service right knee disorder symptoms.  

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for a right knee disorder, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

Service Connection for Left Knee Disorder

The Veteran contends that he suffers from a left knee disorder due to training in service.  He further contends that he has suffered from continuous left knee pain since service.  

After a review of all the evidence of record, lay and medical, the Board finds that the weight of the evidence demonstrates that left knee disorder symptoms were not chronic in service.  In an April 2006 service treatment record, the Veteran reported bilateral knee pain that had been present for ten years.  The service examiner reported no bilateral knee swelling, locking, or trauma.  The Veteran was advised to use Motrin for the pain.  However, the Veteran's service treatment records indicate that his left knee problems resolved with treatment.  The Veteran was not placed on permanent profile or restriction in service because of a left knee injury.  

The Veteran filed his claim for service connection for left knee disorder as part of VA's BDD program.  He underwent a VA examination in June 2006, approximately five months before his separation from active duty.  The Veteran reported a left knee injury incurred while performing daily military duties and bilateral knee pain that began in 1998.  The Veteran reported symptoms of weakness, stiffness, swelling, and lack of endurance.  The June 2006 VA examiner reported full range of motion (ROM) of the left knee.  The VA examiner also reported X-rays of the left knee were with normal limits, without evidence of a fracture, and opined that the Veteran did not have a left knee disorder.  

The July 2006 service separation clinical evaluation does not note any findings of a left knee disorder, indicating as normal the "lower extremities."  In the July 2006 separation examination "Report of Medical History," the Veteran reported bilateral knee pain that began in 1998; however, the clinical examination at service separation does not reflect a diagnosis of a left knee disorder.  A September 2006 service retirement examination reported no musculoskeletal symptoms.  As noted above, an injury incurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

The Board next finds that the weight of the evidence demonstrates that a left knee disorder has not been continuous since service separation in November 2006.  As indicated, at the July 2006 service separation examination, the Veteran's left leg was clinically evaluated as normal and the September 2006 service retirement examination reported no musculoskeletal symptoms.  VA treatment records dated from December 2006 to March 2007 were negative for complaints or treatment of the left knee.  A March 2007 VA radiological report reflected no abnormalities were seen in the left knee.  In the May 2007 VA joint examination, the Veteran reported bilateral knee pain that was exacerbated by exercise.  The VA examiner reported left knee flexion 115 degrees, with pain, and reported patellar grinding.  The VA examiner also reported pain on repetitive use, but that there was no change of ROM.  X-rays of the left knee were normal.  The VA examiner diagnosed bilateral PPS.  

With regard to the Veteran's assertions, including the May 2007 VA joint examination report history, that left knee disorder began in service and that his left knee symptoms have continued while in service and following service, the Board finds that, while the Veteran is competent to report the onset of his left knee disorder symptoms, his recent report of chronic left knee disorder symptoms in service and continuous symptoms since service is outweighed by the other lay and medical evidence of record, and is not credible.  See Charles, 16 Vet. App. 370.  The Board finds that the Veteran's statements as to left knee disorder symptoms in service and continuous left knee disorder symptoms after service are not credible because they are outweighed by other evidence of record that includes the June 2006 BDD VA examination that reported normal left knee with full ROM, clinical evaluation at the July 2006 discharge examination that reported normal "lower extremities," the September 2006 retirement examination that found no musculoskeletal symptoms, VA treatment records dated from December 2006 to March 2007 that were negative for complaints or treatment of the left knee, and a March 2007 VA X-ray that reported no abnormalities were seen in the left knee.  

The Board further finds that the weight of the evidence demonstrates that the Veteran's current left knee disorder is not related to his active service.  In the 
May 2007 VA joint examination and March 2008 addendum, the Veteran reported bilateral knee pain.  The examination report reflects a diagnosis of bilateral PPS.  The VA examiner opined that, based on the available evidence and review of the claims file, the Veteran's left knee disorder was less likely than not (less than a 50/50 probability) caused by or the result of active military service.  

The May 2007 VA joint opinion, with the corresponding March 2008 addendum, is competent and probative medical evidence because it is factually accurate and supported by an adequate rationale as the examiner was informed of the pertinent evidence, including the Veteran's contentions of left knee pain since 1998.  The VA examiner reviewed the claims file and fully articulated the opinion.

Based on the weight of the evidence, there is no credible evidence of a relationship between the Veteran's current left knee disorder and active military service.  The only nexus opinion on file, in May 2007 with an addendum in March 2008, which included a review of the claims file, weighs against the claim.  Therefore, the Board finds that the lay and medical evidence that is of record weighs against the claim for service connection for left knee disorder, and outweighs the Veteran's more recent contentions regarding in-service left knee disorder symptoms and post-service left knee disorder symptoms.  

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for a left knee disorder, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


ORDER

Service connection for right knee disorder is denied.

Service connection for left knee disorder is denied.



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


